DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 05/24/2021.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8, & 15 recite a method, system, and non-transitory computer-readable storage for a multi-dimensional timeline system for integrated treatment viewing, planning, and coordination. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 8, & 15 recite, at least in part, a computer-implemented method comprising: storing a plurality of clinical information items in databases of memories of a plurality of sources, each source of the plurality of sources comprising a computer system associated with a relationship between a healthcare provider entity and a patient entity, the relationship comprising a plurality of clinical information items including items regarding a plurality of healthcare providers and a plurality of patients, each clinical information item of the plurality of clinical information items having an associated time; receiving the plurality of clinical information items at a clinical timeline engine, wherein the clinical timeline engine comprises a memory that stores machine-readable instructions and a processor to execute the instructions; providing, from the clinical timeline engine to user devices communicatively coupled to the clinical timeline engine via a network, access to the plurality of clinical information items via graphical user interfaces (GUIs) displayed on the user devices, wherein each of the user devices comprises a processor, display device, and memory; analyzing, with the clinical timeline engine, the clinical information items received from the databases including first and second clinical information items to detect a conflict between the first clinical information item and the second clinical information item, wherein the first clinical information item is for a first category of event and comprises a first textual description, and wherein the second clinical information item is for a second category of event that is different from the first category and comprises a second textual description, wherein satisfying a condition of the first category of event is a prerequisite for performing VAR-15-006-USPage 3Examiner: Muqueeth, M. Serial No.: 15/087,664Art Unit: 3686the second and wherein said analyzing detects the conflict using the first textual description and the second textual description; sending, from the clinical timeline engine, a notice to a user device of the user devices in response to detection of the conflict, the notice comprising a graphical user interface (GUI) displayed on the user device; filtering, with the clinical timeline engine, the plurality of clinical information items according to a relationship to generate filtered clinical information items, the relationship including an indicated one or more healthcare provider entities and at least one indicated patient entity; ordering, with the clinical timeline engine, the filtered clinical information items according to the associated time to generate ordered clinical information items; and generating, with the clinical timeline engine, a clinical timeline according to the ordered clinical information items that can show both the past and the future in a single view of the GUIs.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. sending, from the clinical timeline engine, a notice to a user device of the user devices in response to detection of the conflict) and mental processes that can be performed in the human mind (e.g. analyzing the clinical information items received from the databases including first and second clinical information items to detect a conflict between the first clinical information item and the second clinical information item) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including elements including a clinical timeline engine, memory, processors, and other generic computing devices. These elements are broadly recited in the specification at, for example, at paragraph [0051] which describes the processor. “The instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing system to effectuate a machine or article of manufacture, and when executed by the processor the instructions create means for implementing the functions, acts or events specified in each block or combination of blocks in the diagrams."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of generating a clinical timeline in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing clinical timeline generation process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-7, 9-14, & 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The 2-7, 9-14, & 16-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the updated rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's remarks appear to rely on features which have been previously discussed. Other arguments merely rehash issues addressed in previous office actions and are incorporated herein.
On page 16 of the Applicant’s remarks, Applicant argues “Based on Example 42 and the USPTO’s reasoning that such claims are patent-eligible, as well as for the reasons presented in the previous Office Action response, Applicant submits that the Claims 1, 8, and 15 recite a specific improvement over prior art systems and are patent-eligible because they are not directed to a judicial exception. Applicant submits that the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the alleged abstract idea into a practical application.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading 
Applicant further argues, “Please refer to Example 42 of the subject matter eligibility examples provided by the USPTO. Claim 1 of Example 42 was determined to be patent-eligible based on Step 2A - Prong 2 of the USPTO’s guidance for subject matter eligibility because “[t]he claim recites a combination of features including storing information, providing remote access over a network, converting updated information ..., automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.” However, Applicant has omitted the language of “…converting updated information that was input by a user in a non-standardized form to a standardized format”. The input by the user in a non-standardized form to a standardized format, plays a key role in the subject matter eligibility of Example 42.  Therefore, Examiner finds Applicant’s arguments in regards to Example 42 unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQUEETH whose telephone number is (571)272-5442.  The examiner can normally be reached on IFP 7am - 10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M. M./
Examiner, Art Unit 3686


/Victoria P Augustine/           Supervisory Patent Examiner, Art Unit 3686